UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7638


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SAMUEL GAINES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:11-cr-00153-BO-3)


Submitted: July 14, 2021                                          Decided: August 5, 2021


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Gaines, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Gaines appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). After reviewing the record, we conclude that

the court did not abuse its discretion in determining that the 18 U.S.C. § 3553(a) factors

weighed against granting compassionate release in Gaines’ case. See United States v. High,

997 F.3d 181, 187-91 (4th Cir. 2021). Accordingly, we affirm the court’s order. See United

States v. Gaines, No. 7:11-cr-00153-BO-3 (E.D.N.C. Oct. 10, 2020). We also deny Gaines’

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2